—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered July 1, 1997, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends that his statements during the plea allocution raised the possibility of a justification defense which cast significant doubt upon his guilt and rendered his plea in*633voluntary. However, the defendant’s recitations, read as a whole and in context of the case (see, People v McGowen, 42 NY2d 905), do not raise a viable justification defense to the crime to which he pleaded guilty, i.e., murder in the second degree based on a depraved indifference to human life (see, People v Toxey, 86 NY2d 725, 726; People v Lopez, 71 NY2d 662, 667). The allocution minutes demonstrate that the defendant’s plea was entered knowingly, voluntarily, and intelligently, and that he understood the crime to which he was pleading guilty.The defendant’s purported waiver of his right to appeal his sentence was not valid (see, People v Rose, 236 AD2d 637; People v Rolon, 220 AD2d 543). Accordingly, we have examined the defendant’s contention that the sentence was excessive but find it to be without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.